United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604
                               March 23, 2006


                                     Before


                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge


MERIDIAN SECURITY INSURANCE CO.,                  Appeal from the United
      Plaintiff-Appellant,                        States District Court
                                                  for the Northern
No. 05-2855             v.                        District of Illinois,
                                                  Eastern Division.
DAVID L. SADOWSKI,
      Defendants-Appellees.                       No. 05 C 517
                                                  James B. Zagel, Judge.




                                     Order

     The opinion of this court issued on March 22, 2006, is
amended as follows:

           Page 9, second paragraph, line 6, change “contentions,
      interrogatories, to “contentions interrogatories”.